Citation Nr: 0815917	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  04-31 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease of the lumbar spine with peripheral neuropathy of 
both lower extremities currently evaluated as degenerative 
disc disease, lumbar spine, with limitation of motion, 
evaluated as 20 percent disabling, and neuropathy of each 
lower extremity evaluated as 10 percent disabling for each 
extremity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The veteran had active military service from November 2001 to 
June 2003.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a November 2003 rating decision by 
the Waco, Texas Regional Office ("RO") of the Department of 
Veterans Affairs ("VA") that granted the veteran's claim for 
service connection for degenerative disc disease, lumbar 
spine with peripheral neuropathy of both lower extremities 
currently evaluated as degenerative disc disease, lumbar 
spine, with limitation of motion, evaluated as 20 percent 
disabling, and neuropathy of each lower extremity evaluated 
as 10 percent disabling for each extremity effective June 11, 
2003.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in Waco, Texas in September 
2006.  Previously, this matter was before the Board in a 
December 2006 remand for additional development. Such 
development has been completed and the case is ready for 
appellate review. 

The veteran made a motion to advance his case on the docket 
at the September 2006 Travel Board hearing. The veteran's 
motion was granted for good cause under 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2007) in September 
2006. This case retains it advance on the docket status 
following the December 2006 remand.  

A review of the record also discloses the veteran applied for 
service connection for depression as secondary to chronic 
pain from his back condition. The RO has not adjudicated this 
claim and as such this issue is REFERRED to the RO for 
appropriate action.






FINDINGS OF FACT

1. The veteran's intervertebral disc syndrome of the lumbar 
spine is manifested by severe chronic pain and medications or 
epidural injections only provide intermittent pain relief. 

2. The veteran's bilateral radiculopathy of the lower 
extremities is not manifested by a moderate incomplete 
paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 40 percent for 
degenerative disc disease of the lumbar spine have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.71a, Diagnostic Code 5293 (as in effect from September 
23, 2002 to September 25, 2003); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.14, 4.40, 4.45 (2003); 68 Fed. Reg. 51,454 - 51,458 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 - 5243 (as in effect from September 26, 2003)).

2. The criteria for entitlement to a disability rating in 
excess of 10 percent each for peripheral neuropathy in each 
lower extremity have not been met. 38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.124a, 
Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in July 2003 and 
March 2006. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim. The veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
until March 2006. Thus, there was a timing error in notice. 
Since the issue in this case (entitlement to assignment of a 
higher initial rating) is a downstream issue from that of 
service connection (for which a VCAA letter was duly sent in 
July 2003), another VCAA notice is not required. VAOPGCPREC 
8-2003 (Dec. 22, 2003). It appears that the United States 
Court of Appeals for Veterans Claims (Court) has also 
determined that the statutory scheme does not require another 
VCAA notice letter in a case such as this where the veteran 
was furnished proper VCAA notice with regard to the claim of 
service connection itself. See Dingess, supra. As such, the 
Board finds that the RO fulfilled its duty to notify.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA treatment records and private medical 
records are associated with the claims file. Additionally, 
the veteran was afforded multiple VA examinations in 
connection with his claim. The veteran and his representative 
have not made the RO or the Board aware of any outstanding 
evidence that needs to be obtained in order to fairly decide 
his claim. As such, all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.




Analysis

The veteran contends that his degenerative disc disease of 
the lumbar spine with peripheral neuropathy of both lower 
extremities is more severely disabling than is reflected by 
the currently assigned disability rating. After resolving the 
benefit of the doubt in favor of the veteran, the Board finds 
that the veteran's degenerative disc disease of the lumbar 
spine approximates a severe nature to warrant a 40 percent 
rating. 38 C.F.R. § 4.73, Diagnostic Code 5293 (2002). 
However, the Board also finds that the veteran's peripheral 
neuropathy of both lower extremities does approximate 
findings to support an increased rating. See Massey v. Brown, 
7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992). 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating. 38 C.F.R. § 
4.7. 

Because the veteran is challenging the initially assigned 
disability rating, it has been in continuous appellate status 
since the original assignment of service connection. The 
evidence to be considered includes all evidence proffered in 
support of the original claim. Fenderson v. West, 12 Vet. 
App. 119 (1999).  

VA promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Code 5293, 
effective September 23, 2002. See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. pt. 4). Later, VA 
promulgated new regulations for the evaluation of the 
remaining disabilities of the spine, effective September 26, 
2003. See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 
C.F.R. pt. 4). The amendments renumber the diagnostic codes 
and create a general rating formula for rating diseases and 
injuries of the spine, based largely on limitation or loss of 
motion, as well as other symptoms. 

The veteran filed a June 2003 service connection claim for 
herniated lumbar discs, disc protrusion, and peripheral 
neuropathy of the right leg. In a June 2004 RO decision, the 
RO granted service connection for degenerative disc disease, 
lumbar spine, with limitation of motion, evaluated as 20 
percent disabling, and neuropathy of each lower extremity 
evaluated as 10 percent disabling for each extremity. 
	
The veteran's service connected degenerative disc disease of 
the lumbar spine is currently rated as 20 percent disabling 
under Diagnostic Codes 5292 and 5293. Initially, the Board 
notes that during the pendency of the veteran's appeal, VA 
promulgated new regulations for the evaluation of the 
disabilities of the spine, effective September 26, 2003 and 
codified at 38 C.F.R. pt. 4. See 68 Fed. Reg. 51,454 (Aug. 
27, 2003).  The amendments renumber the diagnostic codes and 
create a general rating formula for rating diseases and 
injuries of the spine, based largely on limitation or loss of 
motion, as well as other symptoms.  The General Counsel of VA 
has held that where a law or regulation changes during the 
pendency of a claim for an increased rating, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for the 
Board to apply both the former and revised versions of the 
regulation.  However, if the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  See VAOPGCPREC 3-2000 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

The Board notes that the RO addressed the amendments in its 
May 2004 SOC. Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993). 

The criteria in effect prior to September 26, 2003 are as 
follows:

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
maximum schedular rating of 40 percent for severe limitation 
of motion.  
 
Under Code 5293, when disability from intervertebral disc 
syndrome is mild, a 10 percent rating is assigned.  When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order 
when disability is severe, characterized by recurring attacks 
with intermittent relief.  A maximum schedular rating of 60 
percent is awarded when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.   
 
Under Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  If 
there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

Under the amended version of the rating criteria-

Lumbosacral or cervical strain is Code 5237.  Degenerative 
arthritis of the spine is Code 5242.  Intervertebral disc 
syndrome is Code 5243.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows:

1) 10 percent--forward flexion of the thoracolumbar spine, 
greater than 60 degrees, but no greater than 85 degrees; or a 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees, but not greater than 235 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.

2) 20 percent - forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphyosis;

3) 30 percent - forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine; 

4) 40 percent - unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used 
for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that 
individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which 
will be rated as a single disability. 

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also 
 diagnostic code 5003) 
5243 Intervertebral disc syndrome 

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined.  See 38 
C.F.R. § 4.25 (combined ratings table).   
 
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.

As for neurological manifestations, evaluations are generally 
assigned based on whether the paralysis of a particular nerve 
is complete or incomplete. Under the Diagnostic Codes 8520 
pertaining to the sciatic nerve, a 10 percent evaluation is 
for assignment for mild incomplete paralysis, a 20 percent 
evaluation for moderate incomplete paralysis, a 40 percent 
evaluation for moderately severe incomplete paralysis, and a 
60 percent evaluation for severe incomplete paralysis with 
marked muscular atrophy.

Service medical records show that the veteran injured his 
back while participating in a war games exercise during 
active service in May 2002. The veteran also submitted a 
November 2004 statement from a friend describing the injury. 
As a result of his back injury, he received a December 2003 
medical discharge from active service. 

Numerous VA treatment records are associated with the claims 
file. They reflect that the veteran has regularly sought 
treatment for his back pain, including steroid injections. 

Additionally, private medical records are available. Private 
medical records from October 2003 show that the veteran 
underwent a nerve conduction study. The test results 
indicated that the veteran had peripheral neuropathy in both 
legs. The veteran also submitted a letter dated October 2004 
from J.P., DO stating that the veteran has been treated for 
low back pain with numbness in the mid to distal anterior 
thigh. Most recently, there is an examination report, dated 
September 2005, from A.L.S., MD that was prepared for the 
U.S. Postal Service. In the report, A.L.S., MD finds that the 
veteran had lumbar disc disease and a history of 
radiculopathy in both legs. As a result of the findings, he 
recommends that the U.S. Postal Service not hire the veteran 
due to the physical demands of the proposed job. 

The veteran underwent three VA examinations. The first VA 
examination was in August 2003. At the examination, the 
veteran reported that he experienced back pain ever since his 
in-service injury and he rated his as 8/10 in severity. 
Additionally, the back pain radiated to his right leg causing 
him to occasionally limp. He was only incapacitated for a day 
or two due to back pain. However, he cannot exercise.   

Upon physical examination, the veteran's range of motion 
showed lumbar flexion of 0 to 75 degrees; extension of 0 to 
20 degrees; and lateral flexion of 20 degrees, bilaterally. 
His gait was normal. During neurologic examination, the 
sensation to pinprick and vibratory stimulation of the right 
leg was found to be normal. 

The pertinent diagnosis was degenerative disc disease of the 
lumbar spine with back pain and peripheral neuropathy of the 
right leg.  

The veteran underwent another VA examination in November 
2004. At the examination, the veteran reported that he 
experienced chronic back pain with medication providing 
temporary relief and that epidural steroid injections did not 
provide any relief. Additionally, the veteran stated that his 
back pain radiated into both lower extremities, more on the 
right leg than the left leg. He reported that he works as an 
airline baggage handler. He had been able to perform his job 
without any difficulty before the injury, but following the 
injury he has had extreme difficulty with it. Because of the 
job performance difficulties, he cut back to working three 
days a week and spending his time off on bedrest.  

Upon physical examination, the veteran's range of motion 
showed lumbar flexion of 0 to 80 degrees; extension of 0 to 
15 degrees; and lateral flexion of 15 degrees, bilaterally. 
Upon neurological examination, the veteran's sensory was 
intact with sharp to dull in both lower extremities.

The examiner diagnosed chronic low back pain with a history 
of radiculopathy. He noted that the veteran's MRI reflected 
extensive multilevel disk disease, but that the veteran has 
very little radicular symptoms at present. The veteran was 
recommended to find employment of a more sedentary nature 
since his current job duties would only exacerbate his back 
condition. 

Lastly, the veteran underwent a February 2007 VA examination. 
The veteran reported that his back pain has become 
progressively worse, to where it is constant and interferes 
with his sleep. He reported peripheral neuropathy in both 
legs. In the past year, the veteran had three weeks of 
incapacitating episodes causing him to miss work. He reported 
that he was refused a U.S. Postal Service job because of his 
back condition, as reflected in a September 2005 Pre-Hire 
Examination report by A.L.S., MD.  

Upon physical examination, the veteran's gait was normal. His 
range of motion showed lumbar flexion of 0 to 65 degrees with 
pain; extension of 0 to 20 degrees with pain; and lateral 
flexion of 30 degrees, bilaterally with pain. His lumbar 
musculature was tender and he could not stand on his heels 
and toes to walk. Upon neurological examination, the 
veteran's sensory was intact with no loss of sensation from 
pinprick in both lower extremities.

The veteran received the following diagnoses: herniated disc 
at L3-4, L4-5 and L5-S1; flattening of the thecal sac at L3-4 
and L-4-5, both confirmed by MRI. Additionally, there was 
chronic lumbar pain as secondary to the lumbar disc disease. 

The veteran was afforded a September 2006 Travel Board 
hearing. At the hearing, he testified that he experiences 
chronic low back pain and symptoms of peripheral neuropathy. 
His back condition is so severe that he cannot participate in 
any physical activities, such as playing with his children or 
participating in sports. Regarding his neuropathy, he 
reported that he experienced tingling sensations in his right 
leg and shooting sensations in both legs. The veteran treats 
these conditions with medications and epidural shots that 
provide temporary relief. 

The veteran reported that he had trouble finding employment 
because of his back condition. Notably, the U.S. Postal 
Service would not extend a job offer because of his back 
condition that was noted in a pre-employment physical 
examination. At his current occupation, the veteran reported 
that occasionally he has to perform physical duties, and he 
is concerned that his back condition may interfere with his 
job. 

After careful consideration of the medical and lay evidence, 
the Board finds that the veteran has a severe intervertebral 
disc disability to approximate a 40 percent rating under the 
old regulations. 38 C.F.R. § 4.73, Diagnostic Code 5293 
(2002). Ever since the injury, medical records document the 
veteran's complaints of chronic back pain and his 
degenerative disc disease of the lumbar spine. The veteran 
has also consistently reported that medication and epidural 
treatments provide only temporary pain relief. At the 
September 2006 Travel Board hearing, the veteran reported 
that he experienced severe back pain from any physical duties 
required by his job. The VA examination report, dated 
February 2007, reflects that the veteran complained of 
constant back pain, which prevented him from sleeping. After 
considering the benefit of the doubt provisions, the Board 
finds that the veteran's degenerative disc disease of the 
lumbar spine approximates a severe nature to warrant a 40 
percent rating. 38 C.F.R. § 4.73, Diagnostic Code 5293 
(2002).  

Regarding the neurological manifestations, the medical 
evidence does not show that the veteran's peripheral 
neuropathy results in moderate incomplete paralysis of his 
lower extremities. 38 C.F.R. § 4.124(a) Diagnostic Code 8520. 
Although the veteran has been diagnosed with peripheral 
neuropathy in both legs, the medical evidence does not 
confirm that the condition results in moderate incomplete 
paralysis of the lower extremities. All three VA examination 
reports note that the veteran responded to sensory tests in 
both his legs. At the November 2004 VA examination, the 
veteran was noted to have very little radicular symptoms. 
Then the most recent VA examination report, dated February 
2007, shows that upon physical examination the veteran 
experience no loss of sensation from pinprick in both lower 
extremities.

Despite the veteran's subjective complaints of pain and 
numbness radiating to his legs, particularly his right leg, 
the medical evidence does not support a rating in excess of 
10 percent for peripheral neuropathy in each leg. See Madden 
v. Brown, 125 F.3d 1447, 1481 (Fed. Cir. 1997); Caluza v. 
Brown,  7 Vet. App. 498, 510-511, aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table) (Holdings that VA and the 
Board must evaluate the probative value of evidence, with the 
authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of probative value). Thus, the 
veteran is not entitled to a rating in excess of 10 percent 
for peripheral neuropathy for each lower extremity.   

Referral to the Compensation and Pension Service for 
consideration of an extra-schedular evaluation under 38 
C.F.R. § 3.321(b)(1) is not warranted. That is, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or interference with employment, to 
suggest that the veteran's back disability and peripheral 
neuropathy are not adequately compensated by the regular 
rating schedule. See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).


ORDER

A rating of 40 percent for degenerative disc disease of the 
lumbar spine is granted subject to the statutes and payments 
governing the payment of monetary awards. 

A rating in excess of 10 percent for peripheral neuropathy of 
each lower extremity is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


